Title: From George Washington to the United States Senate, 12 May 1794
From: Washington, George
To: United States Senate


               
                  Gentlemen of the Senate.
                  United States May 12th 1794
               
               I nominate the following persons for appointments upon the staff of the Legion of the United States.

               
                  
                     2d Sub Leg.
                     Major John Mills
                     Adjutant and Inspector
                     vice Rudulph resigned
                  
                  
                     Pennsylvania.
                     David Jones
                     Chaplain
                     vice Hurt resigned.
                  
                  
                     Delaware.
                     Thomas Van Dyke
                     Surgeons Mate
                     vice Clayton resigned
                  
                  
                     Georgia.
                     Samuel Hanson Marlowe
                     do
                     vice Boyd deceased
                  
                  
                     Pennsylvania.
                     John Cornman
                     do
                     vice Hutchins resigned.
                  
                  
                     New York.
                     William Lawton
                     do
                     vice Dalcho nominated as Lieutenant of Artillery
                  
               
     
               
                  Go: Washington
               
            